IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,108-01


EX PARTE ROBERT CAMPBELL NORDYKE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 7800
IN THE 259th DISTRICT COURT FROM JONES COUNTY 


 Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of
possession of a deadly weapon in a penal facility and sentenced to imprisonment for three years. 
	On June 29, 2011, an order designating issues was signed by the trial court. The habeas
record has been forwarded to this Court without the trial court having resolved the issues designated
in its order. We remand this application to Jones County to allow the trial judge to complete an
evidentiary investigation and enter findings of fact and conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

Filed: September 14, 2011
Do not publish